Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Su Zan Park appeals the district court’s order granting defendants’ Fed. R. Civ. P. 12(b)(6) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Park v. Branch Banking & Trust Co., No. 1:09-cv-01253-LMB-TCB (EJD.Va. Jan. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.